        Case 2:20-cv-00851-GMN-EJY Document 17 Filed 06/22/21 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #00110
 2   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 3   Las Vegas, Nevada 89102
     (702) 366-1125
 4   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 5
     Attorneys for Defendant
 6   SMITH’S FOOD & DRUG CENTERS, INC.

 7                                  UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   JOHN PHILLIPS,                                     CASE NO. 2:20-cv-00851-GMN-EJY

10                    Plaintiff,

11   vs.

12   SMITH’S FOOD & DRUG CENTERS, INC.                  STIPULATION FOR DISMISSAL WITH
     and DOES I through X, inclusive,                   PREJUDICE
13
                      Defendants.
14

15           WHEREAS, the parties and their counsel of record participated in a private mediation on

16   May 12, 2021 which resulted in the parties agreeing upon a full and final settlement of this case and

17   all claims asserted therein;

18           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff JOHN PHILLIPS,

19   by and through his attorney of record, Scott VanAlfen, Esq., of TINGEY LAW FIRM, and

20   Defendant SMITH’S FOOD & DRUG CENTERS, INC., by and through its attorney of record, Jerry

21   S. Busby, Esq. of the law firm COOPER LEVENSON, P.A. as follows:

22           1.       Plaintiff JOHN PHILLIPS’ claims herein against Defendant SMITH’S FOOD &

23   DRUG CENTERS, INC. shall be dismissed with prejudice, each party to bear their own attorney’s

24   fees and costs; and

25   ///

26   ///

27   ///

28   ///


     CLAC 6379020.1
        Case 2:20-cv-00851-GMN-EJY Document 17 Filed 06/22/21 Page 2 of 2


 1           2.       That any remaining deadlines on the court’s docket be vacated.

 2           Respectfully submitted this 22nd day of June, 2021.

 3   TINGEY & TINGEY                                       COOPER LEVENSON, P.A.

 4
     /s/ Scott VanAlfen                                     /s/ Jerry S. Busby
 5   SCOTT VANALFEN, ESQ.                                  JERRY S. BUSBY, ESQ.
 6   Nevada Bar No. 005532                                 Nevada Bar No.001107
     817 South Main Street                                 3016 West Charleston Boulevard, #195
 7   Las Vegas, Nevada 89101                               Las Vegas, Nevada 89102
     (702) 333-0000                                        (702) 366-1125
 8   Attorneys for Plaintiff                               Attorneys for Defendant
     JOHN PHILLIPS                                         SMITH’S FOOD & DRUG CENTERS, INC.
 9

10

11

12           IT IS SO ORDERED:
13

14                                                 Dated this 23
                                                              __ day of June, 2021.

15

16                                                 ______________________________________
                                                   Gloria M. Navarro, District Judge
17
                                                   United States District Court
18

19

20

21

22

23

24

25

26

27
28

                                                       2
     CLAC 6379020.1
